Citation Nr: 1430728	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ankylosing spondylitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971 and October 1972 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at a June 2013 hearing at the RO (Travel Board hearing).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Review of such file includes the June 2013 hearing transcript.  Remaining documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Ankylosing spondylitis did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  


CONCLUSION OF LAW

Ankylosing spondylitis was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).




REASON AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a February 2008 pre-adjudication letter, the appellant was advised of the evidence and information necessary to substantiate his service connection claim for ankylosing spondylitis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In this letter, the Veteran was informed of the process by which initial disability ratings and effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been met.

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the appellant nor his representative has asserted any specific prejudice in any of the VCAA notice given.  Thus any error in the VCAA notice is shown to be harmless.

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains post-service private and VA treatment records, and lay statements of the Veteran and his wife.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of his current ankylosing spondylitis and an opinion has been obtained concerning the etiology of this disability.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In June 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2013 Travel Board hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also obtained to clarify the Veteran's arguments.  He and his representative provided testimony regarding his claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to ankylosing spondylitis issue in appellate status.

II. Analysis

The veteran contends that service connection for ankylosing spondylitis is warranted.  He asserts that he has suffered from chronic back pain since his active service.  He maintains his symptoms of back pain in service were manifestations of his current spinal disorder.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).   Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. 	 § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  While ankylosing spondylitis is not listed as a chronic disease under 38 C.F.R. § 3.303(b), arthritis is, and ankylosing spondylitis is a form of chronic, inflammatory arthritis. 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A.         §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A.          	 § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board finds there to be no indication that ankylosing spondylitis manifested to a compensable degree within one year of the Veteran's separation from military service in July 1979.  While the Veteran contends that he experienced back pain in and after service, x-ray evidence indicating ankylosing spondylitis did not exist until January 1992.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2011) (noting that degenerative arthritis must be established by x-ray findings).  Thus, service connection is not warranted for ankylosing spondylitis on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Regarding the first element of service connection, the Board finds the Veteran has a current diagnosis of ankylosing spondylitis that was most recently confirmed as a diagnosis at the August 2010 VA/QTC examination.  Shedden, 381 F.3d 1163, 1167.

The second element of service connection is the existence of a disease or injury in service.  Ankylosing spondylitis was not noted upon entry into service.  The Veteran's February 1969 entrance examination revealed no complaints of back pain or issues.  The Veteran's service treatment records are negative for a diagnosis of ankylosing spondylitis, arthritis, or other similar disability.  However, there is a February 1971 service treatment record indicating complaints of back pain and lumbar spasms.  Reflexes were found to be within normal limits.  The Veteran reported that approximately four months prior to his evaluation, he awoke with pain in his right lateral lumbar area.  Upon x-ray, his lumbar spine was within normal limits.  The treating physician documented a diagnosis of "low back pain of an unknown etiology; probably related to a soft tissue strain."  In March 1971, he was again seen for his back and was noted to have "resolving lumbar strain."  In the October 1971 separation physical, there was no documentation of any spinal pathology.  A September 1974 periodic exam report reflects that the Veteran stated, "I feel in perfect health."  In September 1978, a clinical record shows the Veteran again complained of mid-thoracic back pain for three weeks with no known trauma.  He described his occurrence of back pain in 1970 for six months.  X-rays revealed a normal thoracic and lumbar spine and he was diagnosed with resolving thoracic scoliosis.  A later September 1978 clinical record shows the Veteran's complaints of low back pain with no significant improvement with treatment.  His lumbar spine was normal upon x-ray.  In February 1979, the Veteran complained of low back pain for three days.  He reported that he injured his back unloading heavy wires.  He was documented as having a history of low back pain.  His back was observed to be tender and the assessment was strained muscles.  

Post-service, a June 1989 private treatment progress note reflects the Veteran's complaint of low back pain that radiated to his right lower extremity and had been present for 2-3 months.  He reported that he had a similar episode 20 years ago for a short time.  The assessment was herniated nucleus pulposus.  

A January 1992 letter from Dr. Kenneth Cyr to Dr. Dennis Simpson states that moderate degenerative changes were seen on x-ray in the cervical and thoracic spine.  The Veteran had been treated with chiropractic spinal manipulation.  Dr. Cyr expressed his concern for the possibility of an inflammatory process which could possibly be helped with medication.  

A later January 1992 lab report, ordered by Dr. Simpson, indicated that the Veteran was positive for HLA-B27.  An accompanying letter from Dr. Simpson to Dr. Cyr stated that the Veteran's examination and x-rays revealed a very classic presentation of ankylosing spondylitis.  

Dr. Simpson then sent a letter to the Veteran in February 1992 informing him of his lab results and stating that "it would appear from everything that I can see that you have ankylosing spondylitis...your thoracic spine is essential fused at this time without mobility or flexibility, but it is in a very good upright, functional, position."  
In June 1992, the Veteran was seen for an initial evaluation at Orthopaedic & Sports Therapy.  He was noted to have a diagnosis of ankylosing spondylitis.

The Veteran was referred to rheumatologist, Dr. Jeffrey Butler, for an evaluation of his back disability in August 1992.  Dr. Butler documented the Veteran's reports of a 22-year history of lower back pain.  At the time of the examination, the Veteran was working in an auto parts store, which required him to be on his feet all day and constantly moving.  The Veteran reported that the work activity aggravated his back pain.  He did not have significant pain in the morning and reported occasional mild morning stiffness which lasted less than 15 minutes.  He reported being treated with nonsteroidal anti-inflammatory medications, which provided some transient relief.  Upon examination, Dr. Butler indicated that the Veteran was previously found to be HLA-B27 positive.  His back pain was highly associated with activity.  He did not have significant morning stiffness.  Review of his radiographs showed no evidence of sarcroilitis.  Dr. Butler opined that the Veteran did not have a spondyloarthropathy.  He further opined that the description of his back pain was more suggestive of mechanical back pain, rather than an inflammatory condition.  He had not shown a significant improvement with nonsteroidal anti-inflammatory agents as one would expect in a patient with a spondyloarthropathy.  Moderate degenerative changes were noted on his spinal films.  The treatment of mechanical back pain was discussed with the Veteran and he was encouraged to attempt weight loss.

After examination, Dr. Butler sent a letter to Dr. James Duffy (the Veteran's referring physician), stating that "in spite of [the Veteran's] positive HLA-B27 screen, I do not feel that he has ankylosing spondylitis.  He has not experienced significant improvement with nonsteroidal anti-inflammatory agents, as one would expect in a patient with ankylosing spondylitis."

In December 1992, the Veteran was diagnosed with degenerative facet disease changes from L1-L2 through L4-L5 levels of moderate severity at L1-L2 and mild severity at the other levels.

The Veteran's Social Security Administration (SSA) records reveal that the Veteran was granted SSA disability benefits in October 1996 based on a primary diagnosis of "disorders of the back" and a secondary diagnosis of carpal tunnel syndrome, which was determined to have begun when the Veteran was forty-seven years old.  

The Veteran was seen for follow-up by Dr. Simpson in August 1998.  Dr. Simpson retrieved the Veteran's old chart from six to seven years ago and stated that "he indeed has a very clear-cut diagnosis of ankylosing spondylitis.  This may well explain his refractory back pain with normal [magnetic resonance imaging] MRIs and the like."  Dr. Simpson inquired about the Veteran's family history.  The Veteran stated that his father had severe back pain and he has a 26 year-old son who now has severe back pain.

In August 1998, the Veteran was diagnosed with degenerative disc disease at L5-L1.

A January 2001 pain clinic consultation revealed a diagnosis to include exacerbation of chronic low back pain with new onset right-sided sciatica, a history of chronic cervicalgia.  Notes documented his history of presence of HLA-B27 and he was found to be at high risk for ankylosing spondylitis.

The Veteran was later referred to an orthopedic specialist by Dr. Simpson.  A July 2001 note by Dr. John Shuster indicated, "per [the Veteran], he is HLA-B27 positive" and "has been told he has ankylosing spondylitis.  I am not so sure this is true.  He does not have ascending ossification and stiffening of his spine.  He has it localized in his thoracic spine, and it looks like it might be diffuse idiopathic skeletal hyperostosis (DISH) or old burned out Scheuermann's disease."

In a May 2002 letter to Dr. Simpson, Dr. Butler wrote a summary of his assessment and treatment recommendations for the Veteran.  He noted that he is HLA-B27 positive and stated that his back may be multifactorial.  He stated that he was not fully convinced of the diagnosis of ankylosing spondylitis as the Veteran did not describe symptoms of inflammatory back disease and had not had extraarticular features of spondyloarthropathy.  He then requested further laboratory studies.
A June 2002 private treatment note by Dr. Butler discusses the results of the Veteran's computerized tomography (CT) scan of his sacroiliac (SI) joints, which showed ankylosis and bony sclerosis at the superior aspect of the left SI joint.  Plain films showed similar findings.  His diagnosis of ankylosing spondylitis was confirmed and he was noted to be HLA-B27 positive.  He had bony ankylosis over the left SI joint confirming the diagnosis of ankylosing spondylitis.  The Veteran noted improvement with prescribed medication, but still remained symptomatic.  He was advised to consistently perform spinal range of motion exercises and to continue taking medication as prescribed.  He was also given a pamphlet on ankylosing spondylitis published by The Arthritis Foundation.

In January 2003, the Veteran again presented to Dr. Butler for treatment after reports of ongoing pain in his lower back.  He reported about one hour of morning stiffness.  Dr. Butler opined that the Veteran's back pain is multi-factorial with both inflammatory and mechanical components.  Treatment options for ankylosing spondylitis were reviewed.

In a statement in support of the claim by the Veteran in January 2008, he stated that his back began hurting after he was assigned to the bridge boat.  He reported having muscle spasms and being treated for this condition, while he was in Vietnam and in Fort Jackson, South Carolina.  He stated that he continued to receive medical treatment for his back since leaving the Army and was diagnosed with ankylosing spondylitis by Dr. Simpson.

An October 2009 letter from Dr. Simpson states the Veteran has had ankylosing spondylitis during the entire 25 years that he has taken care of him and had a HLA-B27 confirmation.  "He is now currently followed by Dr. Jeff Butler, a rheumatologist in Spokane.  He has had this condition since he was born.  Since it is a genetic disorder and he has had back pain historically since he was in his late teens or 20s, as is the normal history of ankylosing spondylitis, undoubtedly it has been aggravated over the years by work service and many other things, but it is a progressive arthritic problem." 

Upon review of the pertinent post-service treatment records, the Board observes that the post-service record is negative for any findings of complaints, treatment or diagnosis of ankylosing spondylitis until over a decade after service.  In fact, the first post-service record pertaining to the Veteran's ankylosing spondylitis is a private treatment report dated in January 1992, at which time, the Veteran's treating physician stated that "his current examination and x-rays reveal that he has a very classic presentation of ankylosing spondylitis."  He was thereafter encouraged to do gentle passive range of motion and stretching, and subsequent private treatment records reflect ongoing supervision of, and treatment for the Veteran's ankylosing spondylitis.  Tellingly, at no point during any of these treatment visits did the Veteran claim that his ankylosing spondylitis originated or was diagnosed in service.  Moreover, records reflect the Veteran's family history with severe back pain, particularly affecting his father and son.  Indeed, treatment records dated in August 1998 reflect advice by the Veteran's treating physician that he share with his family information regarding his HLA-B27 positivity. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  In this regard, the evidence of record indicates that there was no diagnosis of ankylosing spondylitis until many years after service.  Thus, the evidence of record indicates that ankylosing spondylitis did not manifest until nearly thirteen years after the Veteran's separation from service.

In August 2010, the Veteran was afforded a VA/QTC examination.  The Veteran reported being diagnosed with HLA-B27 and calcium deposits of the sacroiliac joint.  He reported that the condition has existed since 1990 and that it is not due to injury or trauma.  He indicated that he started having pain in his lower back in 1970 to the point that he was unable to lie in bed for more than 2 hours and that it has worsened with time.  Upon physical examination, ankylosis was not found in either the cervical spine or thoracolumbar spine.  Cervical spine x-ray report showed degenerative arthritis and ossification of anterior longitudinal ligament.  Thoracic spine x-ray report showed ossification of anterior longitudinal ligament.  Lumbar spine x-ray report showed moderate osteophytes at all levels of lumbar vertebra; disc space narrowing, mild L4-5 and moderate L5-S1.  In addition to being diagnosed with ankylosing spondylitis, he was diagnosed with degenerative osteoarthritis of the cervical spine; ossification of anterior longitudinal ligament cervical and thoracic back; and degenerative disc disease of the L4-5 and L5-S1, without intervertebral disc (IVD) syndrome.  

The RO requested a medical opinion be provided along with the August 2010 VA/QTC examination for the purpose of determining the etiology of the Veteran's ankylosing spondylitis.  The opinion was provided in November 2010 and focused on the cervical spine (suggesting degenerative joint disease of the cervical spine was related to service based on a pulled neck muscle that actually occurred in the months prior to service).  It could not give an opinion on ankylosing spondylitis; the report strongly suggested that the examiner did not have the service treatment records available.  The RO found the opinion to be unreliable and insufficient based upon a lack of medical records reviewed and the Board agrees with this assessment.  

A new medical opinion was provided in May 2011.  The examiner had access to and reviewed all of the Veteran's service treatment records, private treatment records, and his August 2010 VA/QTC examination.  Upon review of the evidence of record, the examiner noted the Veteran's in-service complaints and treatment for back pain and spasms.  She also discussed that in service, x-rays of the chest, thoracic spine, and lumbar spine were all normal and that there were no complaints of any symptoms to suggest inflammatory spondyloarthropathy, such as fever malaise, fatigue, stiffness, or other joint involvement.  Essentially, the symptoms and examination documented in service were most likely mechanical rather than inflammatory in nature.

The examiner acknowledged that the Veteran was positive for HLA-B27 allele.  She noted Dr. Butler's May 2002 assessment of the Veteran's back condition in that it "sounds mechanical rather than inflammatory in nature," despite his positivity for HLA-B27 allele.  She further noted that the Veteran's post-service private treatment records show a history of ankylosing spondylitis with rheumatoid arthritis overlay because he later developed inflammatory changes involving other joints such as the fingers.  The examiner referred to a November 2008 surgical evaluation which noted that the Veteran had a previous lumbar decompression in approximately 2002 with his recent lumbar spine MRI showing multilevel degenerative joint disease and foraminal stenosis at L5-S1.  She concluded that these findings show that the Veteran, indeed, had mechanical back problems in addition to having inflammatory back problems due to ankylosing spondylitis.  

The examiner opined that "the medical evidence shows that the cause of this Veteran's current back condition is multifactorial, giving rise to his symptoms.  Unfortunately, it is impossible to separate which symptoms are attributed to his mechanical back problem versus his ankylosing spondylitis.  Because this Veteran's back symptoms and examination in the service were most likely mechanical rather than inflammatory in nature, the Veteran's current diagnosis of ankylosing spondylitis is less likely as not related to the findings recorded in his service medical records.  There was no documented specific injury or trauma involving his thoracolumbar spine in the service.  Back strain and/or spasm typically resolve over time with conservative treatment.  This Veteran's back pain documented in February 1971 likely resolved without any complications or sequelae because his separation physical examination of October 1971 showed no documentation of any back problem or pathology.  Therefore, because there was no documented trauma or injury to this Veteran's thoracolumbar spine in the service and there was no evidence of any chronicity or complications arising from this Veteran's back complaints in service, it is less likely than not that this Veteran's back condition which is partly mechanical in nature, i.e., degenerative arthritis of the lumbar spine, is related to findings recorded in his service medical records."

A May 2013 letter from Dr. Butler confirmed the Veteran's diagnosis of ankylosing spondylitis and said it is supported by radiographic evidence of ankylosis of the right sacroiliac joint.  He also noted the Veteran's history of inflammatory back pain.

At a June 2013 Board hearing, the Veteran testified to receiving treatment in service for complaints of back pain and spasms.  He also stated that he had back trouble ever since returning home from Vietnam, namely stiffness, having to sleep in a recliner, and having a hard time getting out of the car.  The Veteran's representative testified that when the Veteran went into the service he was not experiencing back problems.  He further stated that "when [the Veteran] was discharged 10 years later, he was experiencing back problems and it has continued since...so we feel that he should be service connected for his back condition."  The Veteran testified that when he was seen for back pain, he could not be told what was causing it.  He claims that Dr. Simpson told him that "if they would have dug a little deeper into [his] history they could have found that [he] had ankylosing spondylitis."

In this case, the Veteran clearly has a current diagnosis of ankylosing spondylitis and his service treatment records reflect periodic episodes of back pain and spasms. The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service, to include his in-service complaints and treatment for back pain. 

Based on the evidence of record, the Board finds the May 2011 VA/QTC medical opinion to be highly probative, as it is based on a discussion with the Veteran regarding his medical history and current condition, a review of the medical records, and a complete physical examination.  In addition, the examiner offered a thorough rationale for the opinion reached that is supported by the evidence of record. 

The examiner acknowledged the Veteran's service treatment records which revealed periodic episodes of back pain, and provided an explanation as to how they were most likely mechanical rather than inflammatory in nature, and why these episodes did not translate to an actual diagnosis of ankylosing spondylitis.  The examiner further noted that the Veteran did not have a diagnosis of ankylosing spondylitis and that x-rays of his chest, thoracic spine, and lumbar spine were all normal at the time of his separation.  She also considered the Veteran's post-service back treatment and concluded that findings show that the Veteran, indeed, had mechanical back problems in addition to having inflammatory back problems due to ankylosing spondylitis.  The examiner opined that because the Veteran's back symptoms and examination in the service were most likely mechanical rather than inflammatory in nature, the Veteran's current diagnosis of ankylosing spondylitis is less likely as not related to the findings recorded in his service medical records.  It was added that the mechanical back pain in service likely resolved over time and was not related to current mechanical low back pain.  

When weighing the evidence of record, the Board finds the medical opinion of the May 2011 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his active military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation. 

In assigning greater probative value to the VA examination report, the Board has not ignored the Veteran's lay statements linking his current disability to his active service.  However, there is no indication in the record that the Veteran is a physician or other health care professional.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. §1153(a); 38 C.F.R. §3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1371, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his ankylosing spondylitis is related to active service. 

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, ankylosing spondylitis is not a condition capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Similarly, the Veteran's statements regarding his back pain since service and a letter from the Veteran's wife submitted in November 2009, to the effect that the Veteran had back pain upon leaving service or in years thereafter, is competent evidence.  Yet, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the onset or origin of ankylosing spondylitis and whether he was misdiagnosed in service do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Veteran's statements regarding whether he had ankylosing spondylitis in service and his statements regarding the etiology of his ankylosing spondylitis are not competent evidence. 

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.   

In regards to continuity of symptomatology since service, the Veteran's June 2013 testimony noted that he did not have enough medical insurance and could not afford treatment after leaving service.  However, the medical opinion clearly indicated that the low back symptoms in service were mechanical in nature and not of the type that would suggest the presence of ankylosing spondylitis.  The Veteran's descriptions of low back pain since service are not entirely consistent with the treatment records.  When the Veteran was initially seen for low back pain following service in 1989, he indicated that it had been present for 2-3 months.  He did recall a similar incidence some 20 years earlier, but did not claim that the low back pain was continuous, and his description of the symptoms suggested that they were of recent onset or at least sporadic in nature.   

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for ankylosing spondylitis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for ankylosing spondylitis is not warranted.  


ORDER

Entitlement to service connection for ankylosing spondylitis is denied.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


